Title: From Thomas Jefferson to Robert Smith, 18 September 1807
From: Jefferson, Thomas
To: Smith, Robert


                        
                            Dear Sir
                            
                            Monticello Sep. 18. 07.
                        
                        On my return yesterday I found yours of the 10th. and now re-inclose you Com. Rogers’s letter. you remember
                            that the orders to Decatur were to leave the British ships unmolested so long as they laid quiet in the bay: but if they
                            should attempt to enter Eliz. river to attack them with all his force. the spirit of these orders should, I think, be
                            applied to New York. so long as the British vessels merely enter the Hook or remain quiet there, I would not precipitate
                            hostilities. I do not sufficiently know the geography of the harbor to draw the line which they should not pass. perhaps
                            the narrows; perhaps some other place which yourself or Commodore Rogers can fix with the aid of the advice he can get in
                            N. York. but a line should be drawn which if they attempt to pass he should attack them with all his force. perhaps he
                            would do well to have his boats ordinarily a little without the line to let them see they are not to approach it: but
                            whether he can lie there in safety, ordinarily, he must judge. but if the British vessels continue at the Hook, great
                            attention should be paid to prevent their recieving supplies, or their landing or having any intercourse with the shore or
                            other vessels.   I left mr Nicholas’s yesterday morning. he is indisposed with his annual influenza. mrs Nicholas is well.
                            I shall be at Washington on the 3d. prox. Affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    